Title: To James Madison from Thomas Jefferson, 26 March 1812
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Mar. 26. 12
Your favor of the 6th. was duly recieved. The double treachery of Henry will do lasting good both here & in England. It prostrates the party here, and will prove to the people of England, beyond the power of palliation by the ministry, that the war is caused by the wrongs of their own nation. The case of the Batture not having been explained by a trial at bar as had been expected, I have thought it necessary to do it by publishing what I had prepared for the use of my counsel. This has been done at New York, and the printer informs me by a letter of the 21st. that he had forwarded by mail some copies to myself, and would send by the stage, under the care of a passenger those I had ordered for the members of both houses. But those sent to me are not yet arrived. From this parcel I shall send some to yourself and the members of the Cabinet, which I have thought it necessary to mention by anticipation, that you may understand how it happens, if it does happen, that others get copies before yourself. Every body in this quarter expects the declaration of war as soon as the season will permit the entrance of militia into Canada, & altho’ peace may be their personal interest and wish, they would, I think, disapprove of it’s longer continuance under the wrongs inflicted and unredressed by England. God bless you and send you a prosperous course through your difficulties.
Th: Jefferson
P. S. I had reason to expect that M. De-tutt Tracy, had, by the last vessel from France sent me some works of his thro’ mr Warden, and he thro’ yourself.
